ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 03/24/2021.  
In the current amendment, the claims 7-8 and 20-21 have been cancelled. Claims 1, 4, 9 and 17 have been amended. Claims 1-6, 9-19 and 22-24 are pending in the case.  Claims 1, 9 and 17 are independent claims.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/24/2021 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 06/15/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, Calvin Cheng (Reg. #75266) starting from 8/11/2021. 

The application has been amended as follows: 
Amendments to the Claims

1.	(Currently Amended) A system, comprising:
	an electronic display configured to display a virtual keyboard, wherein the virtual keyboard comprises a plurality of keys; and
	at least one processor communicatively coupled to the electronic display and configured to:
		receive a first string of erased characters;
		receive a second string of replacement characters;
	compare the first string and the second string to determine a difference at corresponding character locations of the first string and the second string;
	increment a counter based on the difference, wherein the counter corresponds to the difference at the corresponding character locations 
	adjust at least one of the plurality of keys of the virtual keyboard based on the counter meeting a dynamic threshold; and
	reset the counter based on the counter meeting the dynamic threshold.

4.	(Currently Amended) The system of claim 1, wherein the at least one processor is configured to determine that a first character at a first corresponding character location of the first string to a second at a second corresponding character location of the second string on the virtual keyboard.

9.	(Currently Amended) A method, comprising:
	receiving a set of touch data;
	generating a user keyboard profile based on the set of touch data, wherein the user keyboard profile comprises a configuration of a virtual keyboard;
	receiving a first string of erased characters via the virtual keyboard;
	receiving a second string of replacement characters via the virtual keyboard;
	comparing the first string and the second string to determine a difference at corresponding character locations of the first string and the second string;
	incrementing a counter based on the difference, wherein the counter corresponds to the difference at the corresponding character locations 
	resetting the counter based on the counter meeting a dynamic threshold.

17.	(Currently Amended) A method, comprising:
	receiving a first string of erased characters via a virtual keyboard;
	receiving a second string of replacement characters via the virtual keyboard;
	comparing the first string and the second string to determine a difference at corresponding character locations of the first string and the second string;
	incrementing a counter based on the difference, wherein the counter corresponds to the difference at the corresponding character locations 
	resetting the counter based on the counter meeting a dynamic threshold.

20-21.	(Cancelled)

Allowable Subject Matter
7.	Claims 1-6, 9-19 and 22-24 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9 and 17 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Yokoyama et al. (US PGPUB 2015/0026626) (hereinafter Yokoyama) teaches using a key correction count to adjust a virtual keyboard (see [0013]-[0016], e.g., see [0014] The keyboard correcting unit may correct the software keyboard if the key corresponding to the incorrect input character and the key corresponding to the correct input character are both characters and are adjacent to each other on the software keyboard. The keyboard correcting unit may reduce the size of the key corresponding to the incorrect input character and enlarge the size of the key corresponding to the correct input character; see Fig. 4A, “K’ key is increased; see Fig. 4B that “J” key shape is changed; in Fig. 4C, “E” key and “R” key shapes are changed).
The reference Hagiwara (US PGPUB 2005/0206730) teaches an improved virtual keyboard by adjusting the virtual keyboard based on the frequency of correction and a moving distance of an adjacent key; thus, Hagiwara suggests and teaches “increment a counter based on the difference, wherein the counter corresponds to a first character of the first string and a second character of the second string; and adjust at least one of the plurality of keys of the virtual keyboard based on the counter meeting a dynamic threshold” (see Fig. 3 and [0058]; see Fig. 5 and [0065]-[0068]; see Figs. 6-7 and [0070]-[0076]; see Figs 8A-9E and [0077]-[0083]; see Figs. 10-14 and [0086]-[0087]; for example, see Fig. 5 and [0065]-[0068]; in [0067] At step S503, … if an input of the adjacent key is present (step S503: Yes), it is determined whether the frequency of input of the adjacent key is high (step S504). Here, whether the input frequency is high is determined by determining whether the input frequency is larger than a predetermined threshold [checking if the frequency meets a threshold]. Also, the predetermined threshold can be arbitrarily changed; in [0068] if the frequency of input of the adjacent key is larger than the threshold (step S504: Yes), the key map (layout) is changed (step S505)).
The reference Arnold (US PGPUB 2013/001919) teaches using a threshold and the frequency of touches to control how often to make the keyboard adjustments; thus, Arnold teaches wherein the threshold is a dynamic threshold (see [0047] It will be appreciated that by controlling the threshold, the frequency of touches that invoke shape modification may be varied so that a keyboard is easier or harder to modify. In some instances, for example, it may be desirable to set a relatively low threshold until the user is satisfied with the keyboard layout, whereby the user can raise the threshold; therefore, the threshold is a variable and the frequency of touches is tested against the threshold to determine if a keyboard needs to be adjusted).
The reference Casparian et al. (US PGPUB 2009/0183098) (hereinafter Casparian) teaches user keyboard profile based on a set of touch data to configure a virtual keyboard (see [0020]-[0024], e.g., in [0022], Individual keyboard layouts can be stored in keyboard profiles, such as keyboard profile 130 and keyboard profile 132. Thus, the keyboard customization program 140 can provide an option to save a particular layout. In response to the selection of this option, the keyboard customization program 140 instructs the processor 110 to store information representative of the created layout in a keyboard profile).
The reference Kursun (US PGPUB 2020/0184053) teaches receiving a set of biometric data; and generating a user biometric profile based on the set of biometric data (see Fig. 5 and [0048]-[0054], the process 500 may include block 502, where the system collects electronic biometric data of a user. Other examples of biometric data that can be acquired ; e.g., in [0052] the process 500 includes block 504, where the system stores the collected electronic biometric data of the user as a biometric profile for the user in a personal library associated with the user).
The reference Ellard (US PGPUB 2014/0168083) teaches “wherein the user biometric profile is associated with the user keyboard profile” to adjust the virtual keyboard (see [0051] biometric information, such as fingerprint information or hand size and shape, can quickly identify a user and the system can then extract and utilize a keyboard profile; see [0047] the size of the keyboard as a whole or even individual keys may be modified based on the detected touches. …, the keys themselves can be increased or decreased in size based on the detected size of the finger(s); see Figs. 5-8 showing adjusted virtual keyboard).
Yokoyama as modified by Hagiwara and Arnold, and additional combinations with   Casparian, Kursun and Ellard fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the claims 1, 9 and 17 as shown below.  
(Claim 1) receive a first string of erased characters; receive a second string of replacement characters; compare the first string and the second string to determine a difference at corresponding character locations of the first string and the second string; increment a counter based on the difference, wherein the counter corresponds to the difference at the corresponding character locations of the first string and the second string; adjust at least one of the plurality of keys of the virtual keyboard based on the counter meeting a dynamic threshold; and reset the counter based on the counter meeting the dynamic threshold.
(Claim 9) receiving a set of touch data; generating a user keyboard profile based on the set of touch data, wherein the user keyboard profile comprises a configuration of a virtual keyboard; receiving a first string of erased characters via the virtual keyboard; receiving a second string of replacement characters via the virtual keyboard; comparing the first string and the second string to determine a difference at corresponding character locations of the first string and the second string; incrementing a counter based on the difference, wherein the counter corresponds to the difference at the corresponding character locations of the first string and the second string; and resetting the counter based on the counter meeting a dynamic threshold.
(Claim 17) receiving a first string of erased characters via a virtual keyboard; receiving a second string of replacement characters via the virtual keyboard; comparing the first string and the second string to determine a difference at corresponding character locations of the first string and the second string; incrementing a counter based on the difference, wherein the counter corresponds to the difference at the corresponding character locations of the first string and the second string; and resetting the counter based on the counter meeting a dynamic threshold.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179